In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0913V
                                    Filed: October 25, 2016
                                          Unpublished

****************************
CHERYL STEPHENS,                       *
                                       *
                   Petitioner,         *      Damages Decision Based on Proffer;
                                       *      Influenza (“Flu”) Vaccine; Shoulder
v.                                     *      Injury Related to Vaccine Administration
                                       *      (“SIRVA”); Special Processing Unit
SECRETARY OF HEALTH                    *      (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
Amber D. Wilson, Maglio Christopher and Toale, PA, Washington, DC, for petitioner.
Lara A. Englund, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On August 1, 2016, Cheryl Stephens (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleged that she
suffered a shoulder injury as a result of an influenza (“flu”) vaccination received on
September 29, 2015. The case was assigned to the Special Processing Unit (“SPU”) of
the Office of Special Masters.

        On October 25, 2016, the undersigned issued a ruling on entitlement finding
petitioner entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On October 24, 2016, respondent filed a proffer on award of compensation
(“Proffer”) in her Rule 4(c) Report indicating petitioner should be awarded $115,019.92.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Rule 4(c) Rep. at 4. In the Proffer, respondent represented that petitioner agrees with
the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the Proffer, 3 the undersigned awards petitioner
a lump sum payment of $115,019.92 in the form of a check payable to petitioner,
Cheryl Stephens. This amount represents compensation for all damages that would
be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3The Proffer is not attached to this decision because it was included in the Rule 4(c) Report, which
contains confidential medical information.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2